      Case 4:20-cv-00357-TKW-EMT Document 14 Filed 03/22/21 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


RICARDO BRYAN,
    Petitioner,

vs.                                          Case No.: 4:20cv357/TKW/EMT

MARK S. INCH,
     Respondent.
______________________/

                                           ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 12) and Petitioner’s objections. The Court reviewed the

issues raised in the objections de novo pursuant to Fed. R. Civ. P. .72(b)(3). Based

on that review, the Court fully agrees with the magistrate judge’s analysis and

recommended disposition of the petition. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     The habeas petition challenging FDOC DR Log Nos. 115-180895, 115-

180896, 115-180907, 115-180909, and 115-180910 (Doc. 1) is DENIED.

      3.     A certificate of appealability is DENIED.
     Case 4:20-cv-00357-TKW-EMT Document 14 Filed 03/22/21 Page 2 of 2




      4.     The Clerk is directed to enter judgment in accordance with this Order

and close the case file

      DONE and ORDERED this 22nd day of March, 2021.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE




                                        2
